RESTRICTION REQUIREMENT
Election of Species
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 2-Cys-PRDX Biomarker Combination (Applicant must elect a specific combination of 2-Cys PRDX Biomarkers from the following species i.-iv., and the elected combination will serve together as the elected species/combination)
Combination of at least two 2-Cys-PRDX biomarkers. If Applicant elects the species i. from Group b, Applicant should further elect a specific subspecies from (1) and (2) below:
PRDX1 and PRDX4 (claims 1 and 20)
Another specific combination of two, other than PRDX 1 with PRDX4 (claim 19): Upon an election of subspecies (2), Applicant should indicate two from PRDX1, PRDX2, PRDX3, PRDX4 and PRDX5, and the designated combination will be examined together as the elected species. For example, PRDX1 and PRDX2 (claim 21), PRDX1 and PRDX3 (claim 21), PRDX2 and PRDX 3 (claim 25), etc.
Combination of at least three 2-Cys-PRDX biomarkers (claims 20 and 22)
Upon an election of ii. from Group b, Applicant should indicate three from PRDX1, PRDX2, PRDX3, PRDX4 and PRDX5, and the designated combination will be examined together as the elected species
Combination of at least 4 2-Cys-PRDX biomarkers (claim 20 and 23)
*Upon an election of iii. from Group b, Applicant should indicate four from PRDX1, PRDX2, PRDX3, PRDX4 and PRDX5, and the designated combination will be examined together as the elected species
PRDX1, PRDX2, PRDX3, PRDX4 and PRDX5 (claims 20 and 24)

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 20 and 21 appears to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in 
Although the 2-Cys-PRDX Biomarker combinations of species Group a each share a common structure of each being a specific combination of distinct 2-Cys-PRDX Biomarkers, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of, for example, El Eter et al., Novel links among peroxiredoxins, endothelial dysfunction, and severity of atherosclerosis in type 2 diabetic patients with peripheral atherosclerotic disease, Cell Stress and Chaperones, 19, (2014), p. 173-181. See El Eter et al. is one example showing that it was known in the art at the time to detect the distinct species (e.g., see the abstract, it was known species are known in the art, and it was known to measure each, including PRDX1, 2, and 4).   Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Each distinct species plays a different role in a cell, and not all species are located in the same cellular component(s).

Correspondence
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641